DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,585,257 to Smith in view of U.S. Patent Application Publication 2019/0079260 to Coaxum et al.
In regards to claim 1, Smith teaches a multiport device (Figures 1, 2, & 4) comprising a port housing (12) including a plurality of ports (13), each port configured to receive and couple to one of the connectors, the port housing including a plurality of identification insert mounts (placement of element 10), each identification insert mount being disposed on an exterior of the port housing to align with and visually correspond to one of the plurality of ports and a plurality of identification inserts (10a-k), each identification insert including indicia (14 & 16) identifying a location, each identification insert including an identification insert coupler configured to couple (label to be applied; Column 5 Line 65-Column 6 Line 5) to one of the identification insert mounts corresponding to one of the plurality of ports to attach said identification insert to the port housing such that said identification insert provides a visual indication of the connector to be received by said one port of the plurality of ports.  But Smith fails to expressly teach the multiport device to support multiple types of connectors and the indicating insert to identify the different types of connectors.  However, Coaxum also teaches a multiport device, each port having different types of connectors.  (Figure 1 & 2; [0024-0025])  Since Smith and Coaxum are both from the same field of endeavor and further since Coaxum teaches first, second, and third types of connectors/ports for the purpose of versatility and an additional level of functionality, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the multiport device to support multiple types of connectors and the indicating insert to identify the different types of connectors.  
In regards to claim 2, Coaxum teaches the connectors are optical connectors and the indicia identifies an MPO-type optical connector, a SC-type optical connector, or a SN- type optical connector. (Coaxum, [0024])
	In regards to claim 3, Smith in view of Coaxum teaches the plurality of identification inserts includes a first sub-set of identification inserts and a second sub-set of identification inserts, wherein the indicia of each identification insert of the first sub-set of identification inserts identifies a first type of connector, and wherein the indicia of each identification insert of the second sub-set of identification inserts identifies a second type of connector. (different color codes for different input/outputs)
	In regards to claim 4, Coaxum teaches the port housing is selectively configurable so that each port of the plurality of ports is configured to receive different types of the connector.
	In regards to claim 5, Coaxum teaches a plurality of adapters (232), each adapter corresponding to one type of the connectors, each adapter being selectively attachable to the port housing such that said adapter is associated with one of the plurality of ports and configures said one port to receive said one type of connector corresponding to said adapter.
	In regards to claim 6, Coaxum teaches each adapter is configured to receive one of an MPO connector, a SC connector, or a SN connector.
	In regards to claim 7, Coaxum teaches the plurality of adapters includes a first sub-set of adapters and a second sub-set of adapters, wherein each adapter of the first sub-set of adapters is configured to receive a first type of connector, and wherein each adapter of the second sub-set of adapters is configured to receive a second type of connector.  (different color codes for different input/outputs)
	In regards to claims 8-12, although Smith in view of Coaxum does not expressly teach the identification insert coupler of each identification insert is configured to form a snap-fit connection with said one of the identification insert mounts., where the snap-fit connection included the identification insert coupler of each identification insert includes a resiliently deflectable latch leg, the resiliently deflectable latch leg includes a detent, each identification insert mount includes a recess sized and shaped to receive the detent of the deflectable latch leg of the identification insert coupler of each identification insert, and the identification insert coupler of each identification inset includes first and second resiliently deflectable latch legs.  However, a snap-fit connection is a commonly chosen type of securement method when switching labels is required and a known alternative to the securement method disclosed by Smith.  Furthermore, the resilient deflectable latch legs including a detent and the mating recess are all common elements in order to adequately secure the identification insert components.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the identification insert coupler of each identification insert is configured to form a snap-fit connection with said one of the identification insert mounts., where the snap-fit connection included the identification insert coupler of each identification insert includes a resiliently deflectable latch leg, the resiliently deflectable latch leg includes a detent, each identification insert mount includes a recess sized and shaped to receive the detent of the deflectable latch leg of the identification insert coupler of each identification insert, and the identification insert coupler of each identification inset includes first and second resiliently deflectable latch legs.
	In regards to claims 13 and 14, although Smith in view of Coaxum does not expressly teach each identification insert includes a cap, the indicia disposed on the cap and the identification insert coupler extending from the cap, the cap defines a recess sized and shaped to receive an end of a tool to facilitate disconnecting the identification insert from said one of the identification insert mounts, a cap type label is a commonly chosen type of securement method when switching labels is required and a known alternative to the securement method disclosed by Smith.  Furthermore, the recess of the cap and its physical features are all common elements in order to adequately secure the identification insert components.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided each identification insert includes a cap, the indicia disposed on the cap and the identification insert coupler extending from the cap, the cap defines a recess sized and shaped to receive an end of a tool to facilitate disconnecting the identification insert from said one of the identification insert mounts.
	Furthermore, in regards to claims 8-14, it is noted that Applicant has claimed both a snap fit connection and cap type securement to place the desired labels in the multiport device.  Since Applicant has claimed both types of labeling securement methods and has not stated one specific type of securement solves a specific problem or is for a particular purpose, it appears this is a non-critical aspect of the invention.  Additionally, it appears the invention would function equally as well with either type of securement.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Cited references C-F all discuss multiport devices having adapters and connectors for optical fibers.  The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874